DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s preliminary amendment filed 7/24/2020 is acknowledged. Claims 20-37 are pending and subject to the following restriction requirement.  

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claim(s) 20-24 and 26, drawn A proteinaceous molecule, comprising: a single polypeptide chain comprising a first and a second specific binding domain separated by at least one linker, and an Fc monomer, and an effector moiety, wherein the first and second specific binding domains are each Vh domains, and wherein each specific binding domain specifically recognizes a different binding site present on or associated with a pathogen or on a cell infected with a pathogen, but which binding site is not present on a cell not infected with the pathogen, classified in C07K 16/18.

Group II, claim(s) 25, drawn to a method of treating a subject suffering from an infectious disease, the method comprising: administering the proteinaceous molecule to the subject to treat the infectious disease classified in C07K 16/10.
.

Group III, claim(s) 27-29, and 33 drawn to a nucleic acid molecule of claim 20, a vector and a cell and a method of producing it, classified in A61K 39/00
IV, claim(s) 32, drawn to a proteinaceous molecule according to Figure 1, Figure 2 or Figure 3, classified in C07K 16/18.

Group V, claim(s) 34, drawn to a method of treating subject suffering from a cancer relating to an infection, the method comprising: administering the proteinaceous molecule of claim 20, classified in C07K 16/18.

Group VI, claim(s) 35, drawn to a method of treating A method of treating a cell of the type wherein a binding site on a pathogen or on a cell infected with the pathogen is targeted with a binding molecule comprising a specific binding domain that specifically binds the binding site, and wherein the binding molecule further optionally comprises an effector moiety, the method comprising: utilizing in said method, a binding molecule that comprises at least four binding domains specific for said binding sites, said at least four binding domains connected to one another with peptide linkers, wherein at least two of the at least four binding domains specifically bind to different binding sites on the pathogen or cell infected with the antigen, and wherein the binding sites are not present on a cell not infected with the pathogen, classified in C07K 16/18.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are independent or distinct, each from the other because:

Inventions II, V and VI are directed to related proteinaceous molecules and nucleic acids. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different mode of operation, function and effect. The methods of groups II and VI have an in vivo mode of operation while the method of group V has an in vitro mode of operation. Additionally, the claimed methods have different method steps that require separate searches. 
Inventions I, III, IV and II, V and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the proteinaceous molecule such as for example an antibody can be used in a method of detecting the pathogen.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



Rejoinder

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648